GILLETTE, P. J.,
concurring in part and specially concurring in part.
I agree that this case must be reversed for the reasons stated in the majority opinion. I write separately to add that I *866perceive another problem in the case, i.e., the use of defendant’s prior conviction for ex-convict in possession of a firearm to impeach him.
The state at trial relied on eyewitness testimony that placed defendant and his vehicle at the location of this daytime burglary at the time it was committed. The defense was alibi; defendant, his wife and a neighbor testified that he had been elsewhere at the time of the burglary. Therefore, defendant’s credibility was an important issue in this case. Prior to trial, the court denied defendant’s motion to exclude his conviction for ex-convict in possession of a firearm from being used for impeachment. At trial, he testified and was impeached with that conviction.
Because ex-convict in possession is not a crime of false statement, the court was required to weigh the probative value of the evidence against the prejudice to defendant in deciding whether to exclude it. OEC 609(1)(a). We have followed the legislative commentary to the rule and held that the criteria for the court to consider in making this decision are (1) the nature of the crime; (2) the date of the prior conviction; (3) the similarity of the prior crime to the crime involved in the trial; and (4) the importance of defendant’s testimony to the jury’s decision. State v. Carden, 58 Or App 655, 650 P2d 97, rev den 293 Or 653 (1982). We have also indicated that the trial court has broad discretion in applying these criteria. State v. Carden, supra; State v. Hamilton, 60 Or App 676, 655 P2d 223 (1982), rev den 294 Or 569 (1983).
As I view it, most — if not all — of the criteria enunciated in Carden suggest this conviction should not have been used. Weighing most heavily against admissibility is the first criterion: the nature of the crime. The most that may be said under this criterion for the use of the conviction is that it suggests defendant is not inclined to conform to social norms. Any conviction does that; this rationale would make the balancing analysis contemplated by Rule 609(1) unnecessary. Against that value, if value it is, there is arrayed the fact that the offense is essentially one of status — no wrongdoing with the firearm, either actual or intended, is required. Even worse is the fact that impeachment by this offense is, in fact, impeachment by two offenses — defendant is shown to have been an ex-convict when he possessed the gun. The jury is left *867to speculate as to just what the earlier crime was. The prejudicial impact is thus very significant.
The second criterion — the date of the crime — also weighed against admissibility here. The earlier conviction, while it occurred within the period permitted by Rule 609, was nonetheless fairly remote — it was six years old.
The third criterion — similarity of the prior crime to the one charged — is not implicated. Admittedly, these offenses are not similar.
The fourth criterion — the importance of the witness’ testimony — weighs against admissibility (according to the commentary to the evidence code) but also in favor of it. State v. Carden, supra, 58 Or App at 661. The offsetting considerations relating to this criterion are of little help.
To summarize: one criterion weighs heavily against admissibility; one slightly against; one slightly in favor; and one is of little help. I do not pretend to be able so to quantify each of these factors as to establish a precise calculus by which to test the exercise of judicial discretion in this area. I only state that, for me, there was an abuse of discretion here. The nature of the crime used for impeachment is crucial. To my mind, this crime of ex-convict in possession has so little legitimate impeaching effect, and is so prejudicial, that its use should rarely — if ever — be allowed for impeachment. It is my hope that, if this case is retried, the trial court will not again permit this particular line of impeachment.